Election/Restrictions
Claims 1, 3, 5, 6, 10, 19, 22 and 24-26 are allowable. Claims 12-18, 20 and 21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on 30 January 2019, is hereby withdrawn and claims 12-18, 20 and 21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 02 March 2021 overcomes the rejections under 35 USC 112(b) and 103.  The closest prior art of record is PIR Accession No. JX0256, Meier et al. (US Publication No. 2005/0037412) and PIR Accession No. B6VAI9_9DEIN.
PIR Accession No. JX0256 describes the amino acid sequence of a DNA polymerase I (belonging to Family A) from Bacillus caldotenax.  Compared to SEQ ID NO: 1 of the present invention the PIR DNA polymerase I has the substitutions P685S, Y686R and E687K which are 
PIR Accession No. B6VAI9_9DEIN describes the amino acid sequence of a DNA polymerase I (belonging to Family A) from Thermus sp. YSP2.A1.  Compared to SEQ ID NO: 1 of the present invention and excluding the N-terminal amino acids 1-289, the PIR DNA polymerase has 538/543 x 100% = 99.1% sequence identity with SEQ ID NO: 1 of the present invention.  Claim 24 recites a DNA polymerase which has one or more amino acid substitutions to increase a total charge at a template DNA binding site.  The PIR sequence contains the mutation E694G in comparison with SEQ ID NO: 1.  Since position 694 is in close proximity to residue 687 (i.e., only 7 residues away) and because the mutation of glutamate to glycine increases the charge at position 694 by +1, the PIR DNA polymerase is regarded as having an increased total charge at the template DNA binding site corresponding to residues 685 to 694 of SEQ ID NO: 1.  The PIR .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 2, 4, 7-9, 11 and 23 have been cancelled.  Claims 1, 3, 5, 6, 10, 19, 22 and 24-26 are directed to an allowable product.  Nonelected Claims 12-18, 20 and 21 incorporate all the limitations of at least one allowable product claim and, therefore, have been rejoined and considered.  Claims 1, 3, 5, 6, 10, 12-22 and 24-26 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652